[Cite as State v. Smith, 2012-Ohio-2728.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NO. C-110668
                                                         TRIAL NO. B-1103240
        Plaintiff-Appellant,                         :

  vs.                                                :      O P I N I O N.

JULIUS SMITH,                                        :

    Defendant-Appellee.                              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 20, 2012


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Melynda J. Machol,
Assistant Prosecuting Attorney, for Plaintiff-Appellant,

Bruce K. Hust, for Defendant-Appellee.




Please note: This case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




F ISCHER , Judge.

       {¶1}     In May 2011, the grand jury returned an indictment charging

defendant-appellant Julius Smith with one count of robbery and one count of

trafficking in cocaine. According to the bill of particulars,

                [O]n or about May 17, 2011, during a telephone

               conversation the defendant offered to sell crack cocaine to

               another individual for U.S. currency in the amount of

               $20.00. The defendant agreed to meet individual [sic] at

               BP Gas Station at Harrison and Queen City Avenue. On

               the above listed date at approximately 2137 hours the

               defendant handed the individual an empty piece of tissue

               paper. The defendant and individual continued to walk to

               1520 Queen City Avenue where the defendant went

               towards his waist and threatened to shoot the individual

               and demanded the individual’s property. The defendant

               stole the individual’s cell phone and $20.00.

       {¶2}     Pursuant to a plea agreement with the state, Smith pleaded guilty to the

robbery count, and the trafficking count was dismissed. The trial court sentenced

Smith to a prison term of two years, and informed him at the sentencing hearing that

following his release from prison, he would be subject to three years of postrelease

control. See R.C. 2929.19(B)(2)(c) and 2967.28. The court further advised Smith that

should he violate that supervision, the parole board could impose a prison term of up to

one-half of the stated prison term originally imposed upon him.               See R.C.

2929.19(B)(2)(e). This appeal followed.




                                              2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶3}     In his single assignment of error, Smith argues that his sentence was

contrary to law because the trial court failed to advise him at the sentencing hearing

that the parole board could impose a prison term should he commit a new felony while

on postrelease control. Whether a sentencing court must so specifically advise an

offender is an issue of first impression in this appellate district.

       {¶4}     “Where the sentencing court fails to advise an offender about

postrelease control at the sentencing hearing, the court has violated a ‘statutory duty’

and ‘any sentence imposed without such notification is contrary to law’ and void.”

State v. Williams, 1st Dist. No. C-081148, 2010-Ohio-1879, ¶ 20, quoting State v.

Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, ¶ 23. But see State v.

Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, ¶ 26 (holding that where

a judge fails to impose statutorily mandated postrelease control as part of the

defendant’s sentence, only that part of the sentence is void).

       {¶5}     R.C. 2929.19(B)(2) requires sentencing courts to notify an offender

about several aspects of postrelease control, including that “if a period of supervision is

imposed following the offender’s release from prison * * * and if the offender violates

that supervision * * * the parole board may impose a prison term, as part of the

sentence, of up to one-half of the stated prison term originally imposed on the

offender.” R.C. 2929.19(B)(2)(e). The statute does not, however, require a sentencing

court to advise an offender about the particular consequences of committing a new

felony while on postrelease control. Nor has Smith directed our attention to any other

statute or holding that requires a defendant to be so advised. We, therefore, cannot say

that the lack of such a notification renders a sentence contrary to law. Accord State v.

Susany, 7th Dist. No. 07-MA-7, 2008-Ohio-1543, ¶ 95. See also State v. Black, 7th

Dist. No. 09-CO-15, 2010-Ohio-2701, ¶ 29.



                                              3
                       OHIO FIRST DISTRICT COURT OF APPEALS



        {¶6}     The single assignment of error is overruled, and the judgment of the

trial court is affirmed.

                                                                 Judgment affirmed.


H ILDEBRANDT , P.J., and C UNNINGHAM , J., concur.


Please note:
        The court has recorded its own entry this date.




                                            4